STOKER, Judge.
MOTION TO DISMISS
The mover-appellee, Douglas A. Billeau-deau, moves to dismiss the appeal of the defendant-appellant, Howard D. Manuel, on the grounds the judgment appealed from is not a final judgment, nor is it an interlocutory judgment causing irreparable injury.
The plaintiff filed suit on February 9, 1987 as holder of a promissory note executed by the defendant. The petition states the defendant is indebted unto the plaintiff in the amount of forty-six thousand eighty and no/100 ($46,080.00) dollars, plus twelve (12%) per cent interest due from March 30, 1984 until paid, and for twenty five (25%) per cent on the aggregate of the principal and interest as attorney’s fees for collection costs.
The record before this Court shows no answer filed by the defendant. Instead, the defendant filed a motion for security of costs. The trial court denied this motion by a minute entry dated April 27,1987, and signed a judgment to that effect on May 6, 1987. The defendant then filed a petition for appeal, which was granted by the trial court on May 15, 1987. Subsequently, the mover filed this motion to dismiss on June 3, 1987.
LSA-C.C.P. Art. 2083 provides:
ARTICLE 2083. JUDGMENTS AP-PEALABLE
An appeal may be taken from a final judgment rendered in causes in which appeals are given by law whether rendered after hearing or by default, from an interlocutory judgment which may cause irreparable injury, and from a judgment reformed in accordance with a remittitur or additur under Article 1814.
The judgment denying a motion for security of costs is not a final judgment but is an interlocutory judgment. The defendant has failed to show that the interlocutory judgment causes him irreparable injury. The judgment is therefore not appeal-able.
Moreover, it is apparent that the plaintiff has deposited a sum of money with the Clerk of Courts Office in Evangeline Parish incidental to filing the suit. The appellant argues that paper money is unconstitu*1289tional, and thus can not be accepted by the Clerk of Court. This argument need not be addressed, as it has no merit.
MOTION GRANTED, APPEAL DISMISSED.